FILED
                                                                         Nov 22 2019, 8:23 am

                                                                              CLERK
                                                                          Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court




      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Joel K. Stein                                             Katherine A. Harmon
      Lynn and Stein, P.C.                                      Jared S. Sunday
      Wabash, Indiana                                           Mallor Grodner, LLP
                                                                Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Patricia J. Smith,                                        November 22, 2019
      Appellant-Respondent,                                     Court of Appeals Case No.
                                                                18A-DN-2273
              v.                                                Appeal from the Tipton Circuit
                                                                Court
      Christopher M. Smith,                                     The Honorable Thomas R. Lett,
      Appellee-Petitioner.                                      Judge
                                                                Trial Court Cause No.
                                                                80C01-1409-DR-290



      Mathias, Judge.


[1]   Patricia Smith (“Wife”) appeals the Tipton Circuit Court’s dissolution order

      dividing the parties’ marital estate. Specifically, she raises four issues, which we

      consolidate and restate as:


        I. Whether the trial court abused its discretion when it denied Wife’s motion
           to continue the final hearing,


      Court of Appeals of Indiana | Opinion 18A-DN-2273 | November 22, 2019                       Page 1 of 18
       II. Whether the trial court abused its discretion when it awarded
           approximately seventy-five percent of the marital estate to Christopher
           Smith (“Husband”), and,
      III. Whether the trial court abused its discretion when it assigned any net
           carryover losses to Husband to offset future tax liabilities.

[2]   We affirm in part, reverse in part, and remand for proceedings consistent with

      this opinion.


                                  Facts and Procedural History
[3]   Husband and Wife were married in October 2009. Husband is a PGA golfer,

      and both parties brought significant assets to the marriage. The parties resided

      in Husband’s residence, which he owned prior to the marriage. Husband owned

      a residence, PGA pension accounts, and approximately $1,700,000 in

      additional assets on the date the parties were married. Wife had assets prior to

      the marriage in the form of stocks, retirement accounts, insurance policies, and

      luxury vehicles. These assets were sold during the marriage for approximately

      $900,000.


[4]   During the marriage, the parties spent nearly $500,000 to renovate and remodel

      the marital residence. The parties also had no income during certain periods of

      their marriage.


[5]   The parties owned two businesses: SmartView Imaging and One Five Group.

      The parties invested approximately $450,000 in SmartView Imaging. The

      business was not successful. One Five Group was formed to manage Husband’s




      Court of Appeals of Indiana | Opinion 18A-DN-2273 | November 22, 2019    Page 2 of 18
      golf career. Husband’s golf career was not profitable during the course of the

      marriage.


[6]   On the date the marriage ended, the parties had significant credit card debt, a

      home-equity line of credit, and loans totaling over $350,000. The only

      remaining assets with significant value were the marital residence and

      Husband’s PGA retirement account. Husband also had an unvested pension

      with the PGA.


[7]   Husband filed a petition to dissolve the parties’ marriage on September 8, 2014,

      and Wife filed a counter-petition on December 5, 2014. During the dissolution

      proceedings, Wife filed seven motions to continue the final hearing, and six of

      those were filed after August 2016. Husband objected to several of the requests

      to continue, including the last two motions.


[8]   The final hearing was ultimately set for February 15, 2018.1 Two weeks prior to

      the final hearing, Wife’s attorney filed a motion to withdraw his appearance,

      which the trial court granted. Wife attempted to find a new attorney but was

      not successful. She filed her seventh motion to continue the final hearing so

      that she would have more time to find a new attorney. Husband objected to the

      motion, and Wife’s motion was denied on February 9, 2018. Wife appeared

      without counsel at the February 15, 2018 final hearing.




      1
        Over Wife’s objection, the trial court dissolved the parties’ marriage on September 19, 2016, but bifurcated
      the proceedings and did not divide the marital estate until August 23, 2018.

      Court of Appeals of Indiana | Opinion 18A-DN-2273 | November 22, 2019                              Page 3 of 18
[9]   On August 23, 2018, the trial court issued findings of fact and conclusions of

      law dividing the marital estate. In pertinent part, the trial court found:


              11. The contribution of each spouse to the acquisition of the
              property, regardless of whether the contribution was income
              producing favors a balancing of the factors in favor of Husband.


              12. The extent to which the property was acquired by each
              spouse prior to the marriage or through inheritance or gift favors
              a balancing of the factors in favor of Husband, as does the
              conduct of the Parties during the marriage as related to the
              disposition or dissipation of their property[.]


              13. At the time of the parties’ marriage, Husband owned the
              home located at 208 South Bellerive in Peru Indiana, as well as
              the property located at 8250 West Blair Pike in Peru Indiana.
              Husband owned the Bellerive property with his deceased wife
              and owned the Blair Pike property in his individual name.


              14. Per John Oldfather, appraiser, the value of the Bellerive
              property did not vary significantly from the time the parties were
              married until the time the petition for dissolution of marriage was
              filed.


              15. Additionally, Husband brought into the marriage investment
              accounts for his children worth $617,000. These accounts were
              completely depleted during the marriage to satisfy marital
              expenses and to assist Wife in starting a company, Smartview
              Imaging.


              16. Husband also brought into the marriage various investment
              accounts, including a pension with the PGA.



      Court of Appeals of Indiana | Opinion 18A-DN-2273 | November 22, 2019        Page 4 of 18
        17. Husband also received $504,000 during the marriage from the
        sale of a family owned business, Rock Industries.


        18. Per Dick Hammond, the parties’ accountant, as illustrated in
        an exhibit which was submitted to the court, Husband brought
        over $1.7 million into the marriage to Wife.


        19. While Wife brought some money into the marriage, she did
        not demonstrate to the Court the amount of the same.


        20. Additionally, Wife failed to pay the car loan on the parties’
        Mercedes Benz, causing Husband to be sued. She also sold the
        equipment related to Smartview Imaging, receiving $25,000 for
        the same, but failed to put those proceeds towards paying off the
        loan associated with the equipment. As a result, Husband was
        sued for the same and a judgment was received against him for
        $35,830.30.


        21. There is also some question as to where the remaining
        accounts receivable from Smartview Imaging went, as Wife had
        sole access to the bank account for the same and thus had control
        over all funds received.


        22. Additionally, Wife disposed of Husband’s personal property
        in excess of $29,000 without his knowledge or agreement.


        23. Husband has the burden of presenting relevant evidence to
        rebut the presumption that an equal division of the marital
        property between the parties is just and reasonable.


        24. Husband has rebutted the presumption in favor of an equal
        division of the marital estate by virtue of the evidence in support
        of all the factors above.


Court of Appeals of Indiana | Opinion 18A-DN-2273 | November 22, 2019         Page 5 of 18
               25. Husband presented a marital spreadsheet with corresponding
               exhibits. Wife did not provide the same information.


               26. The Court finds that the net value of the marital estate to be
               the value of the total of all assets minus debts. As such, the Court
               finds that the net marital estate is $512,711.27.


               27. Husband is entitled to 74% of the marital estate as an
               unequal, yet equitable distribution of the marital estate.


       Appellant’s App. Vol. II, pp. 32–34. The trial court awarded a majority of the

       marital assets and debts to Husband. In addition, the court found that the

       parties had previously divided their household goods and jewelry and were

       entitled to property currently in their possession. Wife now appeals.


                          Wife’s Denied Motion for Continuance
[10]   First, Wife argues that the trial court abused its discretion when it denied her

       motion to continue the final hearing after her counsel was allowed to withdraw

       his appearance. A trial court has the discretion to grant or deny a continuance,

       and its decision will not be overturned on appeal absent clear abuse of that

       discretion. Trinity Baptist Church v. Howard, 869 N.E.2d 1225, 1230 (Ind. Ct.

       App. 2007), trans. denied.


[11]   “[W]ithdrawal of legal counsel does not entitle a party to an automatic

       continuance[.]” Riggin v. Rea Riggin & Sons, Inc., 738 N.E.2d 292, 311 (Ind. Ct.

       App. 2000). In considering denials of motions to continue due to withdrawal of

       legal counsel, Indiana courts have analyzed: whether the withdrawal occurred


       Court of Appeals of Indiana | Opinion 18A-DN-2273 | November 22, 2019      Page 6 of 18
       at a crucial stage in the proceedings; whether the movant had engaged in

       dilatory tactics; whether the non-movant would have been prejudiced by a

       delay; whether new counsel would have had adequate time to prepare for trial

       taking into account the complexity of the case; whether the attorney’s

       withdrawal was expected or foreseeable; whether the movant was at fault; and

       what efforts the movant took to secure new counsel. See Hess v. Hess, 679

       N.E.2d 153, 154 (Ind. Ct. App. 1997); Homehealth, Inc. v. Heritage Mut. Ins. Co.,

       662 N.E.2d 195, 198 (Ind. Ct. App. 1996), trans. denied.


[12]   Throughout these proceedings, Wife filed seven motions to continue the final

       hearing. Husband also filed two motions to continue the final hearing. Husband

       agrees that the continuances that were filed prior to August 2016, including

       Wife’s first motion, were necessary and the parties were equally responsible for

       that delay. Appellee’s Br. at 22. From August 2016 to the final hearing in

       February 2018, the final hearing was continued five times at Wife’s request.


[13]   Specifically, on August 16, 2016, Wife filed a motion to continue the final

       hearing arguing that additional time was needed to address discrepancies

       concerning the disposition of certain assets. On January 6, 2017, approximately

       two weeks before the final hearing was scheduled to take place, Wife moved to

       continue the final hearing because discovery issues were not complete and the

       parties’ 2015 joint taxes had not been filed. On May 1, 2017, Wife filed another

       continuance approximately one week before the final hearing date because

       discovery was not complete. Husband did not object to this motion. Four days

       before the July 31, 2017 final hearing date, Wife filed another motion to

       Court of Appeals of Indiana | Opinion 18A-DN-2273 | November 22, 2019    Page 7 of 18
       continue due to discovery issues. Husband also did not object to this

       continuance. Two days before the November 2, 2017 final hearing date, Wife

       filed another continuance requesting time to obtain a copy of an appraisal for

       Rock Hollow Golf Course, which Husband partially owns. The trial court

       granted the motion, and the final hearing was set and finally held on February

       15, 2018.


[14]   Importantly, after Wife filed the request for a continuance on October 31, 2017,

       Husband requested a discovery deadline, which the trial court granted. The

       parties were ordered to complete and exchange discovery and exhibits by

       December 22, 2017. Wife did not comply with the court’s discovery deadline.


[15]   Approximately two weeks before the final hearing, on January 31, 2018, Wife’s

       counsel filed a motion to withdraw his appearance because “attorney client

       communications have broken down to the point that counsel can no longer

       provide appropriate representation to” Wife. Appellant’s App. Vol. 2, p. 41.

       The trial court granted counsel’s motion to withdraw his appearance.


[16]   One week later, on February 7, 2018, Wife filed a motion to continue the

       February 15 final hearing stating that she needed additional time to find new

       counsel. In her motion, Wife did not indicate that she had made any attempt to




       Court of Appeals of Indiana | Opinion 18A-DN-2273 | November 22, 2019   Page 8 of 18
       hire new legal counsel.2 Husband objected to the motion. The trial court denied

       the motion on February 9, 2018.


[17]   When Wife filed her February 7, 2018 motion to continue, the case had been

       pending for almost three and a half years. Although the parties’ marital assets

       were more complicated than most, Wife had ample time while represented by

       counsel to gather evidence to support the value of those assets and propose a

       distribution. Yet, she did not comply with the trial court’s discovery deadline. A

       week after counsel withdrew his appearance, Wife filed her motion to continue

       but did not inform the trial court that she had unsuccessfully attempted to hire

       new counsel.


[18]   Wife is understandably upset that she had to proceed pro se at the final

       dissolution hearing, a crucial stage of the proceedings. But Wife also engaged in

       dilatory conduct during these proceedings, including failing to comply with the

       court’s discovery order. Many of Wife’s claims in support of her argument that

       her last motion to continue should have been granted revolve around her

       inability to present evidence at the final hearing. But even with counsel present,

       the trial court would have refused the evidence because Wife failed to exchange




       2
         After the final hearing, but before the court’s final judgment was issued, Wife filed a “motion to correct
       errors,” requesting that the court reconsider its denial of her motion to continue the final hearing. Appellant’s
       App. Vol. 2, pp. 48–49. The trial court properly treated the motion as a motion to reconsider. See Citizens
       Indus. Grp. v. Heartland Gas Pipeline, LLC, 856 N.E.2d 734, 737 (Ind. Ct. App. 2006), trans. denied. In her
       motion, for the first time, Wife stated that she contacted five attorneys and Legal Services of Indiana before
       she filed her last motion to continue, but all declined to represent her in this case. Wife also alleged that her
       prior counsel failed to respond to her attempts to communicate with him. Appellant’s App. Vol. 2, p. 52.

       Court of Appeals of Indiana | Opinion 18A-DN-2273 | November 22, 2019                               Page 9 of 18
       discovery and exhibits while she was represented by counsel. Husband argues

       that he was prejudiced by Wife’s multiple motions to continue because he

       incurred additional attorney fees when the final hearing was continued twice on

       Wife’s motion just days before it was scheduled to occur. Although another

       judge might have made a different decision under these circumstances, we

       cannot conclude that the trial court abused its discretion when it denied Wife’s

       February 7, 2018 motion to continue the final hearing.3


                                    Division of the Marital Estate
[19]   Next, Wife argues that the trial court abused its discretion in its division of the

       marital estate. The division of marital assets is within the trial court’s discretion,

       and we will reverse a trial court’s decision only for an abuse of discretion.

       O’Connell v. O’Connell, 889 N.E.2d 1, 10 (Ind. Ct. App. 2008). The “party

       challenging the trial court’s division of marital property must overcome a strong

       presumption that the trial court considered and complied with the applicable

       statute, and that presumption is one of the strongest presumptions applicable to

       our consideration on appeal.” Id. (internal quotations omitted). On review, we

       will neither reweigh evidence nor assess the credibility of witnesses, and “we




       3
         Wife relies heavily on our court’s opinion in Hess v. Hess, 679 N.E.2d 153 (Ind. Ct. App. 1997) in support of
       her arguments. But in that case, trial counsel withdrew from representation during settlement negotiations
       just four days before the final hearing, the final hearing had not been continued numerous times, and there is
       nothing in the opinion to suggest that either party had failed to comply with the trial court’s discovery
       deadline.

       Court of Appeals of Indiana | Opinion 18A-DN-2273 | November 22, 2019                             Page 10 of 18
       will consider only the evidence most favorable to the trial court’s disposition of

       the marital property.” Id.


[20]   In dissolution proceedings, the trial court is required to divide the property of

       the parties “in a just and reasonable manner[.]” Ind. Code § 31-15-7-4(b). This

       division of marital property is a two-step process. O’Connell, 889 N.E.2d at 10.

       First, the trial court must ascertain what property is to be included in the

       marital estate; second, the trial court must fashion a just and reasonable

       division of the marital estate. Id. at 10–11.


[21]   First, Wife argues that the trial court failed to include a Ford Raptor vehicle in

       its division of the marital estate. Husband concedes that the vehicle should have

       been included in the marital estate. Appellee’s Br. at 27. Accordingly, we

       remand this issue to the trial court to assign a value to the vehicle and distribute

       the value between the parties accordingly.


[22]   Next, Wife argues that the trial court failed to distribute $505,742.07, which

       was reflected as an asset on Petitioner’s Exhibit 3. Specifically, the trial court

       admitted exhibits prepared by Dick Hammond, the parties’ accountant, that

       established that Husband’s assets totaled approximately $1,780,000 on the date

       of the marriage.4 According to the accounting, Husband spent approximately




       4
           This amount does not include the marital residence or Husband’s PGA retirement accounts. Tr. p. 26.


       Court of Appeals of Indiana | Opinion 18A-DN-2273 | November 22, 2019                          Page 11 of 18
       $1,275,000 during the marriage. Therefore, Wife argues the remaining funds

       should have been included in the marital estate and divided between the parties.


[23]   Husband argues that Wife has misstated their accountant’s testimony in support

       of her claim. Husband observes that Hammond’s knowledge was limited to the

       parties’ financial transactions that had tax implications. Hammond testified that

       he “was using information that would be tax-related” so the parties certainly

       spent funds that would not be reflected on his financial summary. Tr. p. 24.

       Hammond stated that the parties spent substantial sums during the marriage

       and, with the exception of the marital residence and Husband’s retirement

       accounts, the assets that Husband brought into the marriage were depleted. 5 Tr.

       p. 26. Importantly, Wife presented no evidence that these funds existed on the

       date the parties separated.


[24]   For these reasons, we conclude that Wife’s claim that the trial court failed to

       include and distribute $505,742.07 is not supported by substantial evidence. The

       evidence supports the conclusion that these funds were spent by the parties

       during the marriage.6




       5
         In a footnote in her brief, Wife challenges the trial court’s finding number 15 stating that “Husband brought
       into the marriage investment accounts for his child worth $617,000. These accounts were completely
       depleted during the marriage to satisfy marital expenses and to assist Wife in starting a company, Smartview
       Imaging.” Appellant’s App. p. 32. Wife argues that those funds were partially withdrawn before the marriage
       and used at least in part for Husband’s children’s college and medical expenses. We agree that the trial
       court’s finding concerning how those funds were used is not entirely supported by the evidence. However, for
       our purposes in this appeal, it is important only that those funds had been depleted by the date of separation,
       and therefore, they were not subject to division by the trial court.
       6
        In her reply brief, Wife argues also that the trial court failed to include Husband’s 11.8% interest in Rock
       Hollow Golf Course in its order. But Husband testified that the golf course is a “highly unprofitable” business

       Court of Appeals of Indiana | Opinion 18A-DN-2273 | November 22, 2019                            Page 12 of 18
[25]   Finally, we consider Wife’s argument that the trial court erred when it awarded

       approximately 75% of the marital estate to Husband. “The court shall presume

       that an equal division of the marital property between the parties is just and

       reasonable.” Ind. Code § 31-15-7-5.


                However, this presumption may be rebutted by a party who
                presents relevant evidence, including evidence concerning the
                following factors, that an equal division would not be just and
                reasonable:

                (1) The contribution of each spouse to the acquisition of the
                property, regardless of whether the contribution was income
                producing.

                (2) The extent to which the property was acquired by each
                spouse:

                          (A) before the marriage; or

                          (B) through inheritance or gift.

                (3) The economic circumstances of each spouse at the time the
                disposition of the property is to become effective, including the
                desirability of awarding the family residence or the right to dwell
                in the family residence for such periods as the court considers just
                to the spouse having custody of any children.

                (4) The conduct of the parties during the marriage as related to
                the disposition or dissipation of their property.




       which loses between $80,000 and $200,000 per year. Tr. p. 64. Although Husband’s interest should have been
       included in the marital estate, the only evidence presented of the asset’s value is that it has little to no value or
       possibly negative value. Therefore, we conclude that the trial court’s error does not require correction on
       remand. Moreover, we remind Wife that issues may not be raised for the first time in a reply brief. See
       Receveur v. Buss, 919 N.E.2d 1235, 1249 n.6 (Ind. Ct. App. 2010), trans. denied.

       Court of Appeals of Indiana | Opinion 18A-DN-2273 | November 22, 2019                                 Page 13 of 18
               (5) The earnings or earning ability of the parties as related to:

                        (A) a final division of property; and

                        (B) a final determination of the property rights of the
                        parties.

       Id.


[26]   “The statutory factors are to be considered together in determining what is just

       and reasonable; any one factor is not entitled to special weight.” In re Marriage of

       Lay, 512 N.E.2d 1120, 1125 (Ind. Ct. App. 1987). “The party seeking to rebut

       the presumption of equal division bears the burden of proof of doing so, and a

       party challenging the trial court’s decision on appeal must overcome a strong

       presumption that the trial court acted correctly in applying the statute[.]”In re

       Marriage of Marek, 47 N.E.3d 1283, 1288 (Ind. Ct. App. 2016), trans. denied.


[27]   In determining that an unequal division of the marital estate was warranted, the

       trial court considered that Husband brought over $1.7 million into the marriage

       and “[w]hile Wife brought some money into the marriage, she did not

       demonstrate to the Court the amount of the same.” Appellant’s App. p. 33.

       Wife argues that this finding is not supported by the evidence because

       Hammond’s exhibit also established that she brought assets to the marriage

       totaling $899,703.36. Husband does not directly address this argument in his

       brief but implicitly concedes that Wife brought nearly $900,000 into the

       marriage. See Appellee’s Br. at 32. However, it is clear that the assets Wife

       brought into the marriage were also depleted during the parties’ marriage.



       Court of Appeals of Indiana | Opinion 18A-DN-2273 | November 22, 2019       Page 14 of 18
[28]   Despite the error in the finding, the trial court properly considered that the

       assets Wife brought into the marriage were substantially less than Husband’s as

       they totaled approximately 25% of the parties’ combined assets. And nearly

       $900,000 of Husband’s net assets were insurance and trust proceeds that were

       obtained due to the death of his first wife.


[29]   Neither party presented evidence that they earned income during the marriage.

       Husband’s golf career was not profitable during the marriage. The parties

       started SmartView Imaging, but the business was not profitable and eventually

       ceased operations.


[30]   The parties spent significant sums during the marriage on Husband’s golf

       career, remodeling the marital home, luxury goods and vehicles, and to operate

       SmartView Imaging. The assets Wife brought to the marriage were depleted,

       and the only assets remaining from Husband were the marital residence, which

       is subject to a mortgage and equity loans, and his vested PGA retirement. 7


[31]   After the parties separated, Wife failed to pay the loan on one of the parties’

       vehicles, and as a result, Husband was sued. She also sold SmartView Imaging

       equipment for $25,000. She did not use those proceeds to pay off the loan on

       the equipment. Husband was sued on that loan as well, and a judgment was

       entered against him in the amount of $35,830.30. In addition, when the parties




       7
        Husband also has an unvested PGA retirement account that was worth approximately $1.5 million on the
       date of separation.

       Court of Appeals of Indiana | Opinion 18A-DN-2273 | November 22, 2019                     Page 15 of 18
       separated, Wife disposed of Husband’s personal property worth approximately

       $29,000 without his knowledge or consent.


[32]   Finally, the trial court assigned all marital debts, including credit card debts, the

       mortgage on the marital residence, and the home equity loan to Husband. The

       court did not assign any marital debts to Wife.


[33]   For all of these reasons, we agree with the trial court that Husband rebutted the

       presumption that an equal division of the marital estate is just and reasonable.

       And Wife has not met her burden of persuading us that the trial court abused its

       discretion by awarding her only 25% of the marital estate.


                                         Net Carryover Losses
[34]   Finally, Wife argues that the trial court abused its discretion when it assigned

       any net carryover losses from SmartView Imaging to Husband to offset future

       tax liabilities. Wife argues that her financial contributions to the business

       greatly exceeded Husband’s contributions, and therefore, she should have been

       awarded any net carryover losses.


[35]   Pursuant to Indiana Code section 31-15-7-7, the trial court, “in determining

       what is just and reasonable in dividing property under this chapter, shall

       consider the tax consequences of the property disposition with respect to the

       present and future economic circumstances of each party.” However, the trial

       court is required to consider only the direct or inherent and necessarily incurred

       tax consequences of the property disposition. Knotts v. Knotts, 693 N.E.2d 962,

       968 (Ind. Ct. App. 1998), trans. denied.
       Court of Appeals of Indiana | Opinion 18A-DN-2273 | November 22, 2019     Page 16 of 18
[36]   First, we observe that the trial court’s finding number 33 assigning net carryover

       losses to Husband does not specifically reference SmartView Imaging. There

       was very little evidence presented concerning the defunct company beyond one

       debt and one remaining bank account. And there was no evidence presented

       establishing any direct or inherent tax consequences concerning the disposition

       of the remaining assets and liabilities of that company. The only evidence

       concerning SmartView Imaging was the amount of the initial investment lost

       and Husband’s exclusive personal liability for the unpaid cost of SmartView

       Imaging’s equipment. We therefore have no basis on the evidence to believe

       that the trial court abused its discretion regarding SmartView Imaging net

       carryover losses.


[37]   The only evidence concerning “capital losses” on either party’s tax returns were

       losses Husband suffered with regard to Rock Hollow and golf losses. Tr. p. 66.

       Husband requested that the court assign those losses to him. It is therefore

       reasonable for us to conclude that these losses are also the losses referenced by

       the trial court in its order. And the trial court did not abuse its discretion when

       it assigned those losses to Husband.


                                                 Conclusion
[38]   We remand this case to the trial court with instructions to include the value of

       the Ford Raptor in the marital estate and distribute it between the parties. In all

       other respects, we affirm the trial court’s order dividing the marital estate.




       Court of Appeals of Indiana | Opinion 18A-DN-2273 | November 22, 2019     Page 17 of 18
[39]   Affirmed in part, reversed in part, and remanded for proceedings consistent

       with this opinion.


       May, J., and Brown, J., concur.




       Court of Appeals of Indiana | Opinion 18A-DN-2273 | November 22, 2019   Page 18 of 18